Citation Nr: 0103091	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  96-15 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a greater than 70 percent evaluation for 
post-traumatic stress disorder (PTSD) as of March 9, 1999.

2.  Entitlement to a greater than 50 percent evaluation for 
PTSD prior to March 9, 1999. 

3.  Entitlement to an increased (compensable) rating for 
major depression.

4.  Entitlement to an effective date prior to September 13, 
1994, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970 and from April 1972 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 RO decision which granted 
service connection for tinnitus, effective as of September 
13, 1994, granted service connection for PTSD and rated such 
30 percent disabling as of September 13, 1994, and denied an 
increased (compensable) rating for major depression.  By a 
May 1996 RO decision, the veteran was granted an increased 
rating for PTSD from 30 to 50 percent, effective as of 
September 13, 1994.  In January 1999, the Board remanded the 
veteran's claim to the RO for further development.  By a May 
2000 RO decision, the veteran was granted an increased rating 
for PTSD from 50 to 70 percent, effective from March 9, 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  On September 13, 1994, the RO received a statement from 
the veteran which indicated that his hearing condition had 
increased in severity.  

3.  With the exception of the veteran's current contentions, 
there is no evidence that the veteran ever communicated an 
intent to apply for service connection for tinnitus prior to 
September 13, 1994.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 13, 
1994, for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7104 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1968 to February 
1970 and from April 1972 to May 1987.

The veteran's service medical records reveal that the veteran 
was noted as having bilateral hearing loss during service.  
In July 1977, he complained of ringing in his ears or 
tinnitus. 

In July 1987, the RO received the veteran's claim, in which 
he indicated he wanted service connection for hearing loss.  

During a November 1987 VA examination, the veteran complained 
of hearing loss with occasional tinnitus.  The impressions 
were bilateral moderate to severe high pitched sensorineural 
hearing loss, which was more severe in the left ear. 

By a May 1988 RO decision, the veteran was granted service 
connection for hearing loss. 

A May 1988 VA audiological examination report reflects that 
the veteran reported having constant bilateral tinnitus. 

On September 13, 1994, the RO received a statement from the 
veteran in which he indicated that he had impaired hearing, 
which was rated as 0 percent disabling.  He also indicated 
that his hearing condition had worsened since his original 
evaluation. 

A November 1994 VA examination report reflects that the 
veteran reported having a high frequency ringing (tinnitus) 
in both of his ears which was "medium" in intensity which 
occurred two to three times a week.  

A January 1995 VA examination report reflects that the 
veteran reported having hearing difficulty since military 
service, and he said he had periodic bilateral tinnitus. 

By an August 1995 RO decision, service connection for 
tinnitus was granted, effective from September 13, 1994. 

An August 1999 VA psychiatric examination includes an Axis 
III diagnosis of tinnitus.

II.  Legal Analysis 

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).

Previous determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  The effective date for 
an award based on error is the date from which benefits would 
have been payable if the correct decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.400(k).

The United States Court of Appeals for Veterans Claims 
(Court) has set forth a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) Either the correct facts, as they were 
known at the time, were not before the adjudicator (that is, 
more than a simple disagreement as to how the facts were 
weighed or evaluated), whether statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made"; and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

In the instant case, the veteran was discharged from his last 
period of active service in May 1987.  A few months later, in 
July 1987, he filed his original application for service 
connection.  On the application, he claimed service 
connection for one disability, namely hearing loss.  By a May 
1988 RO decision, service connection for bilateral hearing 
loss was granted.  The RO did not address the issue of 
whether the veteran was entitled to service connection for 
tinnitus. 

On September 13, 1994, the RO received a statement from the 
veteran which, in part, indicated that his hearing condition 
had worsened.  The RO construed this statement, in part, as a 
claim of service connection for tinnitus.  In November 1994, 
the veteran underwent a VA examination, during which he 
indicated he had periodic bilateral tinnitus.  In August 
1995, the RO granted service connection for tinnitus, 
effective from September 13, 1994-the date of his claim for 
service connection. 

The veteran challenges the effective date of his award, 
apparently arguing that his original July 1987 claim 
expressed his desire for service connection for tinnitus and 
arguing that the May 1988 RO decision was clearly and 
unmistakably erroneous in that it failed to address this 
claim.  In the alternative, he argues that the effective date 
of his award should be set in accordance with VA examination 
reports in 1987 or 1988, which reflect objective medical 
evidence of tinnitus.  

With regard to his first argument, it is pointed out that a 
claim "means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
"Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by 
Department of Veterans Affairs . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought."  38 C.F.R. § 3.155(a).  Accordingly, before 
a RO can adjudicate a claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  In the instant case, the 
veteran, in his July 1987 application, only claimed service 
connection for hearing loss.  Since the veteran did not 
formally or informally claim service connection for tinnitus, 
it must be concluded that the RO's May 1998 was not clearly 
and unmistakably erroneous by failing to address such issue.
 
Additionally, the veteran appears to argue that the effective 
date of the award of service connection should be on the 
basis of "facts found," i.e., when it was first shown that 
he had symptoms of tinnitus.  In this regard, it is 
acknowledged that there is medical evidence of tinnitus in 
service as well as in November 1987, shortly after service ; 
however, such medical evidence does not reveal his intent to 
file a claim for service connection and such intent is 
required in order for the RO to consider such claim.  
Moreover, the Court has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of 
the veteran" to seek service connection for that disorder.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, 
VA's duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.  Id.

In sum, the Board finds that the veteran did not file a 
formal claim of service connection prior to September 13, 
1994.  Further, there is no competent evidence in the record, 
to include the veteran's current allegations and testimony, 
that the veteran ever communicated any intent to apply for 
service connection prior to September 13, 1994.  As such, the 
Board concludes that the evidence is against an effective 
date earlier than September 13, 1994, for the award of 
service connection for tinnitus.  38 C.F.R. § 3.400.


ORDER

Entitlement to an effective date prior to September 13, 1994, 
for the award of service connection for tinnitus is denied. 


REMAND

This case must now be remanded as the RO failed to comply 
with the Board's January 1999 remand.  In this regard, it is 
noted that the Board directed the RO to schedule the veteran 
for a VA psychiatric examination which would take into 
account both the new and old VA rating criteria for 
psychiatric disabilities and which would specify the amount 
of impairment attributable to his PTSD and major depression, 
individually.  

Although the RO provided the examining physician with the new 
psychiatric rating criteria, the report of the March 1999 
examination does not include findings stated in terms of the 
appropriate rating criteria.  Instead, the examination report 
includes detailed findings, nearly all of which are outside 
the rating criteria.  The U.S. Court of Appeals for Veterans 
Claims has held that it is error to evaluate a psychiatric 
disability on the basis of criteria that are not specifically 
listed in the applicable Diagnostic Codes.  Massey v. Brown, 
7 Vet.App. 204, 207 (1994).  The VA psychiatric examinations 
on file, for example, do not state whether the veteran has 
illogical or obscure or irrelevant speech, spatial 
disorientation, or other such symptoms that are listed in 
detail in the rating criteria for psychiatric disabilities.  
Accordingly, in the absenceof an adequate examination report, 
additional development of the claim is necessary.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).  

Finally, the record suggests that additional relevant medical 
reports are available; as such, an attempt should be made to 
secure such records, including any outstanding VA and private 
medical records regarding the heart.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, including any outstanding 
medical records regarding the veteran's 
mental health.

3.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
claims folder, a copy of this remand, and 
a copy of the new and old VA psychiatric 
rating criteria must be made available to 
the examining physician in conjunction 
with the examination; and the examiner 
should acknowledge such receipt in the 
form of a notation on his/her examination 
report.  All indicated tests, including 
appropriate psychological studies with 
applicable subscales, must be conducted.  
Additionally, the examiner's report must 
include answers to the following 
questions:

a.  Does the veteran have a flattened 
affect?

b.  Does the veteran have circumstantial, 
circumlocutory, or stereotyped speech?

c.  Does the veteran have panic attacks, 
and if so, what is the frequency of such 
attacks?

d.  Does the veteran have difficulty in 
understanding complex commands?

e.  Does the veteran have impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete tasks, 
names, directions or recent events))?

f.  Does the veteran have impaired 
judgment?

g.  Does the veteran have impaired 
abstract thinking?

h.  Does the veteran have disturbances of 
motivation and mood?

i.  Does the veteran have difficulty in 
establishing and maintaining effective 
work and social relationships?

j.  Does the veteran have suicidal 
ideation?

k.  Does the veteran have obsessional 
rituals which interfere with routine 
activities?

l.  Is the veteran's speech 
intermittently illogical, obscure, or 
irrelevant?

m.  Does the veteran have panic or 
depression which affects his ability to 
appropriately and effectively function 
independently?

n.  Does the veteran have impaired 
impulse control (such as unprovoked 
irritability with periods of violence)?

o.  Does the veteran have spatial 
disorientation?

p.  Does the veteran neglect his personal 
appearance and hygiene?

q.  Does the veteran have difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting)? 

r.  Does the veteran have totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities?

s.  Does the veteran had persistent 
delusions or hallucinations?

t.  Does the veteran have grossly 
inappropriate behavior?

u.  Is the veteran in persistent danger 
of hurting himself or others?

v.  Is the veteran able to perform the 
activities of daily living, including 
maintaining minimal personal hygiene?

w.  Is the veteran oriented to time 
and/or place?

x.  Is the veteran demonstrably unable to 
obtain or retain employment?

y.  The examiner should first provide 
his/her findings for major depression in 
relationship to the old criteria and 
separately in relationship to the new 
criteria. 

z.  The examiner should next provide 
his/her findings for PTSD in relationship 
to the old criteria and separately in 
relationship to the new criteria.  

aa.  If the veteran's service-connected 
major depression cannot be disassociated 
from his PTSD, the examiner should so 
state.
 
If the examiner can not answer any of the 
questions (listed above) or complete any 
of the actions requested he/she should so 
state.  A complete rationale for any 
opinion expressed must be provided.

The veteran must be properly informed of 
his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to his satisfaction, he and 
his representative should be sent 
supplemental statement of the case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 

